internal_revenue_service department of the treasury significant index no washington dc person to contact talenhane number relepreay p a1 date sep in re employer parent this letter constitutes notice that with respect to the above-named money_purchase_pension_plan we have denied approval for the plan amendment dated date that would have retroactively amended the plan so as to reduce accrued_benefits sec_411 of the internal_revenue_code and g of the employee_retirement_income_security_act_of_1974 erisa prohibit a plan amendment except for an amendment described in code sec_412 and erisa sec_302 that has the effect of decreasing a participant's accrued_benefit under the plan does not reduce the accrued code sec_412 and erisa sec_302 provide that any amendment applying to a plan_year which is_adopted no later than months after the close of such plan_year benefit of any participant determined as of the beginning of the first plan_year to which the amendment applies and does not reduce the accrued_benefit of any participant determined as of the time of the adoption except to the extent required by the circumstances shall at the election of the plan_administrator be deemed to have been made on the first day of such plan_year no such amendment which reduces the accrued_benefits of any participant shall take effect unless the plan_administrator files a notice with the secretary of labor notifying him of such amendment and the secretary of labor has approved such amendment or within days after the date on which such notice was filed failed to disapprove such amendment code sec_412 and erisa sec_302 also provide that no amendment which reduces the accrued_benefits of plan participants shall be approved unless it is determined that such amendment is necessary because of substantial business hardship as determined under code sec_412 and erisa sec_303 and a waiver of the minimum_funding_standard is unavailable or inadequate that became effective date transferred the authority of the secretary of labor under code sec_412 and erisa sec_302 to the secretary_of_the_treasury reorganization plan no 20s code sec_412 provides for a waiver of the minimum_funding_standard if an employer has experienced temporary substantial business hardship code sec_412 provides that the factors taken into account in determining temporary substantial business hardship shall include but shall not be limited to whether or not the employer is operating at an economic loss there is substantial unemployment or underemployment in the trade_or_business and in the industry concerned the sales and profits of the industry concerned are depressed or declining and it is reasonable to expect that the plan will be continued only if the waiver is granted the employer is part of a controlled_group and manufactures containing one or more and associated are used for is protitable through employer development typically _these workstations the parent’s main business from the material submitted the parent was in that same year the parent purchased the the plan covers participants prior to the amendment in question the plan provided for a contribution equal to percent of each participant's_compensation the amendment would cease benefit accruals as of date the cost savings to the employer from the amendment would be approximately dollar_figure as stated above code sec_412 requires that a retroactive_amendment to reduce benefits must be adopted no later than months after the end of the plan_year the plan_year in question is the calendar_year approving a retroactive plan amendment reducing plan benefits the sponsor must adopt such an amendment no later than date amendment in question was not adopted timely a sec_30 - days after the statutory deadline therefore in order for the service to consider the it was adopted on march in considering the request for approval of the retroactive the first factor considered was whether the employer was amendment we must consider the factors set forth in code sec_412 as they apply in the context of a request for a reduction of accrued_benefits under code sec_412 well operating at an economic loss experienced net losses taking into account the purchases of the employer and two other companies sales increased by percent however the group had a loss of dollar_figure million and working_capital went from positive dollar_figure million in to negative dollar_figure million in net_worth remained positive but declined by percent other factors may be considered as in the controlled_group in the controlled_group continued to have economic hardship as_evidenced by a net_ loss of dollar_figure million on gross_sales of dollar_figure million the group also had negative working_capital dollar_figure million net_worth remained positive but declined by percent from the controlled group’s tine of credit has been revoked has also received a letter from its lender requesting payment in full the employer has reduced staff by half expected further reductions are the_ parent the second factor under code sec_412 d concerns unemployment or underemployment in the employer's trade_or_business group has two operating lines its original business and the information has been provided regarding whether there is substantial upemp loyment or underemployment in the the employer has stated that in some businesses similar in size and nature to itself the number of employees has decreased by percent from to or underemployment was provided no additional information illustrating unemployment business of the employer development business the controlled development no other the third factor under code sec_412 concerns sales and profits no information has been sent illustrating of the employer's industry whether there are declining profits in the business grew percent in profits in the industry was provided the employer stated that sales in the industry no additional information concerning sales and development the fourth factor under code sec_412 concerns whether it is the employer states that in order to survive it needs to reasonable to expect the plan to be continued only if the amendment is approved reduce costs wherever possible the amendment would save the controlled_group a dollar_figure contribution to the plan - an amount equal to percent of the employer’s gross_profit have been frozen the controlled_group has no line of credit no asset- based loan and working_capital is worse the employer has no available cash on hand requesting payment in full the parent has received a letter from its lender contributions for the plan_year given that the plan is a money purchase plan and allocations will the employer has not advanced any cease beginning in it is not clear that the plan can continue only if the amendment is approved argument as to why that is the case years have already been reduced removal of the costs for the plan is critical to the survival of the plan in fact the amount at issue is a relatively small part of the overall finances of the employer the savings from the amendment amount to’ less than percent of gross_profit therefore it seems unlikely that the savings from the amendment would have much of an impact on the continuation of the plan costs for the plan for future it has not been demonstrated that another factor to consider is that the service has received comments from plan participants asking the service to deny the employer’s request for approval of the proposed amendment the participants are unanimous in because the amendments would reduce accrued_benefits as of the date of adoption we must consider whether a funding waiver is unavailable or inadequate has substantial business hardship available temporary the employer we would have to determine whether the business hardship is a funding waiver could have been requested therefore a waiver may have been also it appears that a waiver of the minimum_funding_standard a waiver of the minimum_funding_standard for the would be adequate plan_year ended date would eliminate costs for waiver for the plan_year were amount for a waiver of dollar_figure would be approximately dollar_figure employer has stated that it has adopted an amendment effective date that freezes further contributions amount needed to satisfy the minimum_funding_standard over the next five years would be solely the amortization payment ie dollar_figure financial reports indicate that neither the employer nor the controlled_group has any available cash on hand the annual amortization therefore the annual granted ifa the the the lack of cash for both the employer and the controlled_group to whether a waiver of the minimum_funding brings up the question as standard would be adequate additional cost of amortizing the employer’s finances or the controlled group’s finances over the next five years it a waiver would have a material effect on is not clear as to whether the on july and again on date we informed you via telephone of ina letter dated date we stated that such a conference needed to be scheduled by date no additional material has been urnished our tentative denial and your right to a conference the amendment was executed after the months permitted by law the employer and the controlled_group are operating at a loss - but the employer has not presented a viable recovery plan the employer has not expressed an expectation of when contributions would resume information sent to us indicates that there is not substantial unemployment or underemployment in either the the development industries industry is experiencing a growth jn sales contrary to declining sales the as for whether the amendment is needed in order for the plan to continue the employer does not indicate if future contributions to the plan will resume even if the amendment is approved also a substantial number of plan participants have written to the service asking not to take away the contributions they feel they are entitled to therefore based on the failure to timely adopt the amendment and on the information submitted the request for approval of the retroactive_amendment has been denied sincerely -_carol d gold pirettor employee_plans tax_exempt_and_government_entities_division ag
